19 F.3d 20
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory HARRIS, Defendant-Appellant.
No. 93-4355.
United States Court of Appeals, Sixth Circuit.
March 8, 1994.

1
Before:  NELSON and NORRIS, Circuit Judges;  and FEIKENS, Senior District Judge.*

ORDER

2
The defendant appeals a district court order affirming, following a de novo review, the magistrate judge's order that the defendant be detained pending trial in this drug conspiracy case.  He has filed a brief in support of release and the government has filed a brief in opposition.  Upon consideration of the arguments presented, the court concludes that the district court did not err in denying pretrial release.  See 18 U.S.C. Sec. 3142;   United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


3
It is therefore ORDERED that the district court's order denying release is affirmed.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation